                                                              Case 2:13-cr-00221-APG-CWH Document 348 Filed 09/03/21 Page 1 of 4


                                                          1    KATHLEEN BLISS, ESQ.
                                                               Nevada Bar No. 7606
                                                          2    KATHLEEN BLISS LAW PLLC
                                                               1070 West Horizon Ridge Parkway., Suite 202
                                                          3    Henderson, Nevada 89012
                                                               (702) 463-9074
                                                          4    kb@kathleenblisslaw.com

                                                          5    TELIA MARY U. WILLIAMS, ESQ.
                                                               Nevada Bar No. 9359
                                                          6    LAW OFFICE OF TELIA U. WILLIAMS
                                                               10161 Park Run Drive, Suite 150
                                                          7    Las Vegas, NV 89145
                                                               (702)835-6866
                                                          8    telia@telialaw.com

                                                          9    Attorneys for Anthony Jordan
                                                         10                                UNITED STATES DISTRICT COURT
                                                         11                                       DISTRICT OF NEVADA
1070 W. HORIZON RIDGE PKWY., SUITE 202




                                                         12
  KATHLEEN BLISS LAW PLLC




                                                                 UNITED STATES OF AMERICA,                         CASE NO. 2:13-CR-00221-APG
                                                         13
      HENDERSON NEVADA 89012




                                                                                  Plaintiff,
                                                         14
                                    TEL – 702.463.9074




                                                                                                                   ORDER FOR TEMPORARY
                                                                       vs.                                         MODIFICATION OF SUPERVISED
                                                         15
                                                                                                                   RELEASE TO ALLOW TRAVEL TO
                                                                 ANTHONY JORDAN,                                   CALIFORNIA
                                                         16
                                                                                  Defendant.                       EXPEDITED RELIEF REQUESTED
                                                         17

                                                         18

                                                         19

                                                         20           Defendant Anthony Jordan, by his counsel of record, respectfully moves this Court,
                                                         21
                                                               pursuant to 18 U.S.C. § 3583(e)(2) and Fed. R. Crim. P. 32.1(c)(2), for an order temporarily
                                                         22
                                                               modifying his conditions of supervised release so that he may travel from Nevada to California
                                                         23
                                                               for one day in order to participate in an informal memorial service for his late mother, and
                                                         24
                                                               retrieve her ashes. Mr. Jordan’s mother passed away from pancreatic cancer on July 27, 2021.
                                                         25

                                                         26    Services and the retrieval of ashes have been postponed in the hopes of Mr. Jordan’s

                                                         27    participation. The United States has been served with this motion for expedited relief, as
                                                         28

                                                                                                          Page 1 of 5
                                                              Case 2:13-cr-00221-APG-CWH Document 348
                                                                                                  347 Filed 09/03/21 Page 2 of 4
                                                                                                                               5


                                                          1    certified below, and the government takes no position on this motion, and defers to the Court’s
                                                          2    discretion.
                                                          3
                                                                      Finally, Mr. Jordan waives a hearing on this matter.
                                                          4
                                                                      The specifics of the day-trip are as follows:
                                                          5
                                                                       Mr. Jordan and his sister, Linda, (who lives in Las Vegas), would travel together to
                                                          6

                                                          7    Preciado Funeral Home, at 923 W. Mill Street, San Bernardino, California. Mr. Jordan and

                                                          8    Linda would leave the morning of September 10, 2021, and return to Las Vegas, Nevada, the

                                                          9    evening of September 10, 2021.
                                                         10
                                                                        Mr. Jordan respectfully offers the Court the following facts and points:
                                                         11
                                                                      1. This Court granted Mr. Jordan’s motion for compassionate release on August 13,
1070 W. HORIZON RIDGE PKWY., SUITE 202




                                                         12
  KATHLEEN BLISS LAW PLLC




                                                                             2021. ECF No. 340. Mr. Jordan was released from BOP custody on August 27,
                                                         13
      HENDERSON NEVADA 89012




                                                                             2021, and currently is on supervised release.
                                                         14
                                    TEL – 702.463.9074




                                                         15           2. While in custody, Mr. Jordan’s mother, Angela Lucas-Young, was diagnosed with

                                                         16                  Stage 4 pancreatic cancer in August 2020. She passed away on July 27, 2021, at St.
                                                         17                  Bernardine Hospital in San Bernardino. Mr. Jordan now has only his sister, Linda,
                                                         18
                                                                             who desires his assistance in performing an informal memorial for their mother, and
                                                         19
                                                                             in picking up their mother’s ashes from the funeral home in California. (Mr. Jordan
                                                         20
                                                                             and Linda’s brother, Clarence, preceded Ms. Lucas-Young in death).
                                                         21

                                                         22
                                                                      3. Mr. Jordan’s probation officer, unfortunately, cannot approve Mr. Jordan’s request at

                                                         23                  this time because of the recency of Mr. Jordan’s release from prison, less than a week

                                                         24                  ago, on August 27, 2021.
                                                         25           4. Mr. Jordan entirely grasps the gravity and exceptional nature of this request. He is
                                                         26
                                                                             willing to comply with any means that the court and/or his probation officer deems
                                                         27
                                                                             necessary so that he can assist his sister with the task of honoring their mother, and
                                                         28

                                                                                                             Page 2 of 5
                                                              Case 2:13-cr-00221-APG-CWH Document 348
                                                                                                  347 Filed 09/03/21 Page 3 of 4
                                                                                                                               5


                                                          1             picking up their mother’s ashes, in order to return them to Las Vegas where they live.
                                                          2          5. Mr. Jordan lost his grandmother, and then more recently, his mother while he was
                                                          3
                                                                        incarcerated. He was grateful for the opportunity to see and talk to his mother, which
                                                          4
                                                                        this court allowed him, before his evidentiary hearing in October of last year. Mr.
                                                          5
                                                                        Jordan has been grieving, unable to see his mother and say goodbye in her final
                                                          6

                                                          7             stages, as she suffered through, and finally passed away from, her terminal illness.

                                                          8             Missing spending time with his grandmother and mother were among the most

                                                          9             challenging aspects of Mr. Jordan’s incarceration, and the most poignant punishment
                                                         10
                                                                        for his crime.
                                                         11
                                                                     6. However, having the opportunity to perform a gesture such as this, to do a private,
1070 W. HORIZON RIDGE PKWY., SUITE 202




                                                         12
  KATHLEEN BLISS LAW PLLC




                                                                        informal memorial service with his closest remaining relative, and to assist her with
                                                         13
      HENDERSON NEVADA 89012




                                                                        the hard and emotional task of picking up their mother’s ashes, will assist Mr. Jordan
                                                         14
                                    TEL – 702.463.9074




                                                         15             in integrating back into his family, while having closure, an enormously rehabilitative

                                                         16             step now that he is out of custody.
                                                         17          7. Denial of this request could prove a devastating emotional hardship on Mr. Jordan,
                                                         18
                                                                        and his remaining family, his sister, while he makes his very initial adjustment to life
                                                         19
                                                                        outside of prison.
                                                         20
                                                                                                                  Respectfully submitted,
                                                         21

                                                         22
                                                                                                                  /s/Kathleen Bliss_________
                                                                                                                  KATHLEEN BLISS, ESQ.
                                                         23                                                       KATHLEEN BLISS LAW PLLC
                                                                                                                  1070 West Horizon Ridge Pkwy., Ste. 202
                                                         24                                                       Henderson, Nevada 89012

                                                         25                                                       /s/Telia Mary U. Williams_________
                                                                                                                  TELIA MARY U. WILLIAMS, ESQ.
                                                         26                                                       LAW OFFICE OF TELIA U. WILLIAMS
                                                                                                                  10161 Park Run Dr., Ste. 150
                                                         27                                                       Las Vegas, NV 89145

                                                         28                                                       Attorneys for Anthony Jordan


                                                                                                        Page 3 of 5
                                                              Case 2:13-cr-00221-APG-CWH Document 348 Filed 09/03/21 Page 4 of 4


                                                          1                                                   ORDER
                                                          2

                                                          3
                                                                      Having reviewed the motion of defendant, and noting no position taken by the
                                                          4
                                                               government, the Court finds good cause to GRANT defendant’s motion.
                                                          5
                                                                      IT IS SO OREDERED that defendant Anthony Jordan may travel from Nevada to and
                                                          6

                                                          7    from California, on the date of September 10, 2021. The Motion and this Order shall be served

                                                          8    on United States Probation by defendant.

                                                          9

                                                         10

                                                         11
1070 W. HORIZON RIDGE PKWY., SUITE 202




                                                         12
  KATHLEEN BLISS LAW PLLC




                                                               ____________________
                                                                     September 3, 2021                                   __________________________
                                                         13    Date:                                                     ANDREW P. GORDON
      HENDERSON NEVADA 89012




                                                                                                                         United States District Judge
                                                         14
                                    TEL – 702.463.9074




                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                          Page 4 of 5
